  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 1 of 9 PAGEID #: 1




                                 IN THE DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO

  NICHOLAS FIORELLI                                    CASE NO.:
  3834 North Broadlawn Circle
  Cincinnati, OH 45236
                                                       JUDGE
  On his own behalf and for all others
  similarly situated,
                                                       CLASS ACTION COMPLAINT
                 Plaintiffs,

      VS.

  COLUMBUS OUTLETS, LLC
  400 S. Wilson Road
  Sunbury, OH 43074

  TANGER FACTORY OUTLET
  CENTERS, INC.
  3200 Northline Avenue, Suite 360
  Greensboro, NC 27408

  BROOKS BROTHERS GROUP, INC.
  c/o Corporation Service Company
  80 State Street
  Albany, New York, 12207

                 Defendants.


                                       INTRODUCTION

       1.      Plaintiff Nicholas Fiorelli brings this complaint against Defendants on behalf of

himself and a class of all other similarly situated consumers.

       2.      Defendants improperly collected fees from Plaintiff and other consumers, without

disclosing that these fees would be added to the purchase price. This conduct occurred at the

Tanger Outlet in Sunbury, Ohio at various retail stores. Defendants charged Plaintiff and the

putative class additional fees (“NCA Charge”), but never told consumers that their purchases

would be subject to these fees. Under these circumstances, Defendants were unjustly enriched.


                                            Page 1 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 2 of 9 PAGEID #: 2




                               PARTIES AND RELATIONSHIPS

       3.      Plaintiff Nicholas Fiorelli is an individual who resides in the State of Ohio,

Hamilton County, and made a purchase at Brooks Brothers in the Tanger Outlet shopping center

during the applicable class period.

       4.      Defendant Columbus Outlets, LLC (“Defendant Owner”) is a Delaware limited

liability company with its principal place of business being Columbus, Ohio.

       5.      Defendant Tanger Factory Outlet Centers, Inc. (“Tanger Outlet”) is a real estate

investment trust headquartered in Greensboro, North Carolina.

       6.      Defendant Owner owns and operates the Tanger Outlet in Sunbury, Ohio.

       7.      Defendant Owner leases space to Brooks Brothers Group, Inc. (“Brooks Brothers”)

and other retailers at the Tanger Outlet.

       8.      Defendant Brooks Brothers is a New York Corporation with brick and mortar stores

across Ohio, including at the Tanger Outlet in Sunbury, Ohio.

       9.      Defendant Brooks Brothers’ principal place of business and corporate headquarters

is New York, New York.

                                   JURISDICTION & VENUE

       10.     This Court has jurisdiction under the Class Action Fairness Act, 28 U.S.C. 1332(d)

because: (a) minimal diversity exists in that the named Plaintiff is a citizen of Ohio and Defendant

Brooks Brothers is headquartered in New York and Defendant Tanger Outlet is headquartered in

North Carolina; and (b) upon information and belief, the matter exceeds the sum of $5,000,000

exclusive of interest and costs.

       11.     Venue is appropriate in this Court as the events giving rise to Plaintiff’s claim

occurred in Sunbury, Ohio, which is located within this District.




                                            Page 2 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 3 of 9 PAGEID #: 3




                                              FACTS

                                      Plaintiff’s transactions

        12.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

        13.     On February 21, 2019, Plaintiff visited Defendant Brooks Brothers’ store at 400 S.

Wilson Road, Tanger Outlet, Sunbury, Ohio 43074.

        14.     Nowhere in the Brooks Brothers store was there a disclosure that purchases would

be subject to a fee.

        15.     Nowhere in the Tanger Outlet mall was there a disclosure that purchases would be

subject to a fee.

        16.     Although no fee was disclosed to Plaintiff prior to his purchase, Defendants charged

him a fee of $.76, which was labeled “NCA Charges”.

        17.     As this charge was not disclosed by Defendants anywhere in or around the stores

or Tanger Outlet, Plaintiff was unaware of the NCA charges.

                           Defendants’ collection of the NCA charges

        18.     The following facts are alleged based on information and belief; however,

discovery will confirm the practices alleged and Plaintiff reserves the right to amend the

allegations to conform to the evidence.

        19.     Defendant Owner is required to pay a monthly remittance to a “Community

Authority” entity based on a percentage of retail sales at the retail stores (including Brooks

Brothers) at the Tanger Outlet.




                                            Page 3 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 4 of 9 PAGEID #: 4




        20.     To meet this financial obligation, rather than paying this obligation directly,

Defendant Owner requires certain retailers, including Defendant Brooks Brothers, acting as

Defendant Owner’s agents, to collect and remit an NCA Charge on transactions in the retail store.

        21.     Defendant Owner then uses the NCA charges collected from Plaintiff and other

consumers to meet their financial obligations to the Community Authority.

        22.     In other words, Defendant Owner charges Plaintiff and other consumers the NCA

charges, through Brooks Brothers and other retailers, and retains and uses these charges to its own

benefit to satisfy its financial obligations to third parties.

        23.     Upon information and belief, by the lease it has entered into with Owner, Defendant

Brooks Brothers is required to charge consumers these NCA charges.

        24.     Alternatively, Brooks Brothers is charging and retaining these monies for its own

benefit, and not remitting the fees.

        25.     As reflected in the alternative claims pleaded below, discovery will reveal and

confirm the practices alleged, and Plaintiff reserves the right to amend the allegations to conform

to the evidence.

                                       CLASS ALLEGATIONS

        26.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

        27.     Plaintiff brings this action on behalf of two classes:

                a. As against Defendant Owners: all persons who, at any time during the statute

                    of limitations, made a purchase from any of the retail stores located within

                    Tanger Outlet in Sunbury, Ohio and were charged an undisclosed fee.




                                               Page 4 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 5 of 9 PAGEID #: 5




               b. As against Defendant Brooks Brothers: all persons who, at any time during the

                   statute of limitations, made a purchase from Brooks Brothers at the Tanger

                   Outlet in Sunbury, Ohio and were charged an undisclosed fee.

       28.     This action is brought, and may properly be maintained, as a class action under

Rule of Civil Procedure 23. The proposed class satisfies the numerosity, typicality, adequacy,

predominance, and superiority requirements of those provisions.

       29.     Each proposed class numbers over 100 persons. The class is so numerous that

joinder of all members is impracticable. And, it is impracticable to bring all such persons before

this Court.

       30.     The injuries and damages to the class members in each class present common

questions of law and fact, including:

               a. Whether Defendants disclosed to consumers the existence of the NCA Charge

                   (or another charge by a similar name) on retail sales purchases;

               b. Whether failure to disclose the NCA charge (or another charge by a similar

                   name) was unjust;

               c. Whether Defendant Owner was unjustly enriched in receiving the monies from

                   the NCA charges (or charges by a similar name) that were not disclosed;

               d. Whether Defendant Brooks Brothers was unjustly enriched when it received the

                   monies from the NCA charges (or charges by a similar name) that were not

                   disclosed;

               e. Whether the class members are entitled to restitution for and/or disgorgement

                   of the undisclosed charges collected by Defendant(s).

       31.     Defendants have engaged in the same conduct with respect to all the class members.




                                           Page 5 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 6 of 9 PAGEID #: 6




        32.     The named Plaintiff’s claims, defenses, and injuries are typical of the claims,

defenses, and injuries of all of the class members.

        33.     The named Plaintiff will fully and adequately protect and represent the interests of

the class members.

        34.     The identity of the class members cannot be determined at this time, but will be

determined at a later time.

        35.     The prosecution of separate actions by each class member would create a

substantial risk of inconsistent or varying adjudications for each individual class member that

would establish incompatible standards of conduct for the Defendants.

        36.     The prosecution of separate actions would also create a substantial risk of

adjudication with respect to individual members of the class, which, as a practical matter, would

be dispositive of the interests of other members not parties to the adjudication, thereby

substantially impairing and impeding their ability to protect those interests.

        37.     The maintenance of this suit as a class action is the superior means of disposing of

the common questions that predominate herein.

                                       FIRST CLAIM FOR RELIEF
                                            Unjust Enrichment
                                         (against Defendant Owner)

        38.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

        39.     Plaintiff conferred a benefit on Defendant Owner when he paid an NCA charge as

part of his retail purchase.

        40.     Defendant Owner leases retail space to retailers such as Brooks Brothers.




                                            Page 6 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 7 of 9 PAGEID #: 7




        41.     Upon information and belief, these leases require certain retailers, including Brooks

Brothers, to collect NCA charges from consumers and remit this money to Owner.

        42.     Retailers such as Brooks Brothers act as agents for Owner’s benefit when collecting

NCA charges.

        43.     With every NCA charge consumers paid, Defendant Owner received a financial

benefit and retained that benefit.

        44.     Defendant Owner was aware that Plaintiff conferred a benefit on it and that it

retained that benefit.

        45.     The balance of the equities favors the Plaintiff because this fee was undisclosed.

        46.     It would be unjust for Owner to retain the benefit it received from Plaintiff given

that the balance of the equities favor Plaintiff.

        47.     Plaintiff is entitled to restitution and/or disgorgement for money in the amount of

the collected charge.

        48.     The putative class members are similarly entitled to restitution and/or disgorgement

of the collected charge.

                                      SECOND CLAIM FOR RELIEF
                                             Unjust Enrichment
                                     (against Defendant Brooks Brothers)

        49.     Plaintiff realleges and incorporates herein all previous paragraphs of this

Complaint.

        50.     This cause of action is pleaded in the alternative to the First Claim for Relief.

        51.     With every NCA charge consumers paid, Brooks Brothers received a financial

benefit and retained that benefit.




                                              Page 7 of 9
  Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 8 of 9 PAGEID #: 8




        52.     Brooks Brothers was aware that Plaintiff conferred a benefit on it and that it

retained that benefit.

        53.     The balance of the equities favors Plaintiff because Defendant advertise their

merchandise at certain prices, but charged Plaintiff more because of the imposition of the NCA

Charge.

        54.     The balance of the equities favors Plaintiff because Brooks Brothers failed to

disclose the NCA charges.

        55.     Plaintiff is entitled to restitution and/or disgorgement for money in the amount of

the collected charge.

        56.     The putative class members are similarly entitled to restitution and/or disgorgement

of the collected charge.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff demands judgment as follows:

        1.      For an Order (a) determining at the earliest possible time that this matter may

proceed as a class action under Civil Rule 23, and (b) certifying the class;

        2.      For restitution in the form of all NCA charges, or similar charges, collected by

Defendants, and any other appropriate measure of restitution;

        3.      For disgorgement in equity;

        4.      For such other or further relief as the Court deems the Plaintiff and the class

members are entitled.




                                              Page 8 of 9
Case: 2:19-cv-05278-SDM-KAJ Doc #: 1 Filed: 11/27/19 Page: 9 of 9 PAGEID #: 9




                                    Respectfully submitted,

                                    s/Nicole T. Fiorelli
                                    Nicole T. Fiorelli, Esq. (#0079204)
                                    Patrick J. Perotti, Esq. (#0005481)
                                    Frank A. Bartela, Esq. (#0088128)
                                    Dworken & Bernstein Co., L.P.A.
                                    60 South Park Place
                                    Painesville, Ohio 44077
                                    (440) 352-3391 (440) 352-3469 Fax
                                    Email: nfiorelli@dworkenlaw.com
                                            pperotti@dworkenlaw.com
                                            fbartela@dworkenlaw.com




                                 Page 9 of 9
